Citation Nr: 1514069	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-23 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to an effective date earlier than August 4, 2008, for a 70 percent disability rating for anxiety disorder, not otherwise specified, with posttraumatic stress disorder (PTSD) symptoms.

2. Entitlement to a disability rating higher than 10 percent, from February 10, 2004, for anxiety disorder, not otherwise specified, with PTSD symptoms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to December 1966. He died in March 2015.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

There is a somewhat complicated procedural history regarding the ratings for the Veteran's service-connected psychiatric disability. The Board will summarize that history.

In September 2001, the Veteran submitted a claim for service connection for a psychiatric disability, described as PTSD. In a November 2007 rating decision, the RO granted service connection for anxiety disorder, not otherwise specified, with PTSD symptoms. The RO made service connection effective September 21, 2001, and assigned a 10 percent disability rating.

In August 2008, the Veteran requested an increased rating for his psychiatric disorder. In October 2008, he had a VA psychiatric examination. In a December 2008 rating decision, the RO increased the rating for the disability to 30 percent, effective August 4, 2008.

In a November 2010 decision, the Board increased the rating for the psychiatric disability to 70 percent. In a November 2010 rating decision effectuating the Board decision, the RO made the 70 percent rating effective March 27, 2009. In November 2010, the Veteran submitted a notice of disagreement (NOD) with the effective date of the 70 percent rating. In an August 2012 rating decision, the RO granted an earlier effective date, August 4, 2008, for the 70 percent rating. The Veteran continued his appeal, seeking an earlier effective date, including as early as September 21, 2001.

In November 2012, the Veteran and his spouse testified before the undersigned via videoconference.

In April 2014, the Board decided part of the rating and effective date issues, and remanded part of those issues. The Board found that the November 2007 rating decision had not become final, because the October 2008 VA examination provided new and material evidence within one year after the November 2007 rating decision. See 38 C.F.R. § 3.156(b) (2014). The Board therefore found that the Veteran's September 2001 claim remained pending. The Board considered whether his psychiatric disability warranted a rating higher than 10 percent for the period of September 21, 2001, to August 3, 2008. Based on the assembled evidence, the Board granted a rating of 30 percent from September 21, 2001, to February 9, 2004. The Board remanded, for the development of additional evidence, the issue of a rating higher than 10 percent from February 10, 2004.

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court granted the parties' Joint Motion for Partial Remand, vacating the Board's decision to the extent that it denied an earlier effective date for the award of a 70 percent rating for anxiety disorder and remanding the matter to the Board.

Thus, the issues remaining on appeal following the April 2014 Board decision and remand were entitlement to an effective date earlier than August 4, 2008, for the 70 percent for the psychiatric disability, and entitlement to a rating higher than 10 percent from February 10, 2004.


FINDING OF FACT

The Board was notified that the Veteran died in March 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2014). The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).



	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed due to the Veteran's death.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


